In a separation action, the plaintiff wife appeals from an order of the Supreme Court, Queens County, entered April 4, 1966, which granted the defendant husband visitation rights with the parties’ infant son, pendente lite, away from plaintiff’s home, and on each Sunday between 9 :30 a.m. and 6:00 P.M. Order modified by striking out its single decretal paragraph and by substituting therefor a decretal paragraph granting defendant’s motion for visitation rights on each Sunday during the pendency of this action, to be exercised at the plaintiff’s home for a period of four consecutive hours between 10 :00 a.m. and 6:00 p.m., on reasonable notice by defendant to plaintiff. As so modified, order affirmed, without costs. At the time of the order appealed from, the parties’ only child was not quite two years of age and had not been in the father’s company since the parties’ separation some nine months earlier. In our opinion, the child’s welfare and interests will best be served by circumscribing the defendant’s visitations, for the present, in accordance with our direction herewith. Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.